Exhibit 10.43

Director Compensation Summary

Annual Retainer. Each non-management director is paid an annual retainer of
$230,000 in quarterly installments, following the end of each quarter of
service. Of this amount, 40% (or $92,000) of the annual retainer is paid in cash
and 60% (or $138,000) is paid in deferred stock units (“DSUs”). Instead of
receiving a cash payment, non-management directors may elect to have 100% of
their annual retainer paid in DSUs; provided, however, that no more than 30,000
DSUs may be granted to any non-management director in any one calendar year. To
the extent this limit would be exceeded, the remainder of a director’s annual
retainer will be paid in cash.

Deferred Stock Units. The number of DSUs granted is determined by dividing the
DSU value to be delivered by the fair market value of our common stock on the
date of grant. Each DSU represents the right to receive one share of our common
stock in the future, following termination of service as a director, as set
forth below. DSUs accumulate regular quarterly dividends, if any, which are
reinvested in additional DSUs. The DSUs will be settled in shares of common
stock on a one-for-one basis beginning one year after the director leaves the
Board in a single installment or installments over ten years, at the election of
the director. Additionally, grants of DSUs made after January 1, 2010,
regardless of whether a non-management director elects to convert his DSUs on a
single date or in a series of annual installments, will convert and settle in
shares of common stock earlier upon the death of the non-management director.

Annual Retainer for Non-Executive Chairperson. As additional compensation for
service as Non-Executive Chairperson, the Non-Executive Chairperson receives a
$200,000 annual retainer in addition to the regular annual retainer. Such amount
is paid in quarterly installments, following the end of each quarter of service.
Of this amount, 40% (or $80,000) is paid in cash and 60% (or $120,000) is paid
in DSUs. Instead of receiving a cash payment, the Non-Executive Chairperson may
elect to have 100% of the additional annual retainer paid in DSUs; provided,
however, that no more than 25,000 DSUs may be granted to the Non-Executive
Chairperson in any one calendar year with respect to the additional annual
retainer. To the extent this limit would be exceeded, the remainder of the
additional annual retainer will be paid in cash.

Fee for Lead Director. If a Lead Director is appointed in the absence of an
independent Non-Executive Chairperson, the Lead Director would receive an annual
cash retainer of $20,000 in quarterly installments, as additional compensation
for service as Lead Director.

Fees for Committee Chairs. As additional compensation for service as chairperson
of a committee, each chairperson will receive an additional annual cash retainer
payable in quarterly installments, as follows: Audit Committee chair, $20,000;
Management Development and Compensation Committee chair, $15,000; and each other
standing committee chair, $10,000.

Matching Gift Program. The company offers a matching gift program that provides
for the matching of employee and director charitable contributions pursuant to
the contribution guidelines established by the Genworth Foundation. Each
non-management director is eligible for the matching of eligible charitable
contributions on a dollar-for-dollar basis, up to a maximum matching
contribution of $15,000 during any calendar year.

Reimbursement of Certain Expenses. Non-management directors are reimbursed for
reasonable travel and other Board-related expenses, including expenses to attend
Board and committee meetings, other business-related events and director
education seminars, in accordance with policies approved from time to time.

The compensation arrangements set forth above are effective as of January 1,
2014.